Rivera, J. (dissenting).
The majority’s decision extends a limited exception for background and narrative evidence to the well established rule prohibiting admission of uncharged crimes. The majority upholds the admission of evidence of a 911 tape recording of unsubstantiated allegations of criminal activity, despite its lack of relevance to the charges against the defendant, and its prejudicial impact on the fairness of the trial. I dissent.
The rule prohibiting the admission of uncharged crimes is long standing (see People v Arafet, 13 NY3d 460, 464-465 [2009]; People v Giles, 11 NY3d 495, 499 [2008]; People v Lewis, 69 NY2d 321, 325 [1987]; People v Alvino, 71 NY2d 233, 241 [1987]; People v Johnson, 47 NY2d 785, 786 [1979]). It protects against the risk of a jury deciding against the defendant based not on the matters at hand, but on the juror’s sensibilities about the character of the defendant and the defendant’s propensity for criminal activity (see Alvino, 71 NY2d at 241 [“Evidence of similar uncharged crimes has probative value, but as a general rule it is excluded for policy reasons because it may induce the jury to base a finding of guilt on collateral matters or to convict a defendant because of his past”]). To the extent we have recognized exceptions to the general rule prohibiting admission of uncharged crimes, we have done so in limited and narrow circumstances (see People v Ventimiglia, 52 NY2d 350, 359 [1981]; People v Santarelli, 49 NY2d 241, 247-248 [1980]; People v Molineux, 168 NY 264, 293 [1901]). It is the People’s burden to establish the legal and factual basis for admission of evidence that is otherwise inadmissible (see Arafet, 13 NY3d at 470).
At issue in defendant’s case is the “background and narrative” exception, under which otherwise inadmissible evidence of uncharged crimes may be admitted when the court determines that it is “ ‘needed as background material’ . . . or to ‘complete the narrative of the episode’ ” (People v Till, 87 NY2d 835, 837 [1995], quoting People v Montanez, 41 NY2d 53, 58 [1976], and People v Gines, 36 NY2d 932, 932-933 [1975], and citing People v Morse, 196 NY 306, 310 [1909], and People v Governale, 193 NY 581, 587 [1908]). The purpose is to assist the jury “to sort out ambiguous but material facts” (People v Resek, 3 NY3d 385, 390 [2004]). Absent such ambiguity, or where the ambiguity can be addressed “by far less prejudicial means” than the admission *601of the uncharged crimes evidence, the exception is inapplicable (id. at 390).
In the limited cases where the exception applies, in order to be admissible the evidence of uncharged crimes must overcome two hurdles. First, it must be “relevant to a pertinent issue in the case other than a defendant’s criminal propensity to commit the crime charged” (Till, 87 NY2d at 836; see also People v Cass, 18 NY3d 553, 560 [2012]). Second, its probative value must “outweigh! ] the risk of undue prejudice to the defendant” (Till, 87 NY2d at 836, citing People v Chase, 85 NY2d 493, 502 [1995], People v Carter, 77 NY2d 95, 107 [1990], People v Hudy, 73 NY2d 40, 55 [1988], and Alvino, 71 NY2d at 241; see also Cass, 18 NY3d at 560; People v Green, 35 NY2d 437, 442 [1974] [“past events lacking both relevance and probative value are inadmissible”]; People v Allweiss, 48 NY2d 40, 47 [1979]).
The majority concludes that evidence contained in the 911 tape is relevant to the material, nonpropensity issue of providing background information that explained the police encounter, and helped the jury understand the case in context. I disagree.
The prosecution argued that admission of the 911 tape was necessary to explain the reason the police stopped the defendant, the justification for the police conduct during the search, and to explain the potential danger in which the officers found themselves during the police encounter with the defendant. However, there was no prosecution theory of defendant’s guilt furthered or clarified by the 911 tape. Nor can it be said that on the facts of defendant’s case the jury needed a deep, illustrative “narrative” of the police encounter to determine defendant’s innocence or guilt of the charges.
As relevant here, all the People needed to prove the criminal weapons possession charges was that the police had stopped defendant, frisked him, and recovered a firearm from his person. In response, defendant would have advanced his claim of “transitory possession.” The fact that the police stopped defendant based on a call about a robbery might have been relevant to assist the jury in understanding the lawfulness of the stop. However, once defense counsel stated that the defendant would not challenge the stop in any way, and offered for the judge’s consideration an instruction that the stop was lawful, there was no ambiguity that could be clarified with the 911 tape evidence.
The majority concludes that evidence of the 911 call was needed to explain the resisting arrest charge, and that the *602potential prejudice was outweighed because the tape was probative of “all of the police conduct” (majority op at 597). The majority is simply wrong in characterizing this evidence as necessary for the jury’s understanding of the police conduct viewed in totality. Unlawful police conduct, presumably the alleged excessive use of force in this case, cannot be excused merely because the police had reasonable suspicion to stop (see generally People v De Bour, 40 NY2d 210, 223 [1976], citing CPL 140.50 [1]; Terry v Ohio, 392 US 1 [1968]), which is all that the 911 evidence presented to the jury. Moreover, the jury certainly did not need information to understand the police conduct when a gun was found on the defendant immediately after the stop.
As to the probative value of the 911 tape evidence with respect to the police officer’s credibility on the resisting arrest charge, the majority ignores the fact that the exception for background and narrative is a narrow one, and is not intended as a backdoor to allow the prosecution to bolster the credibility of the People’s witnesses. Otherwise, there would be carte blanche admission of this type of evidence whenever the credibility of the police is at issue. In such event the exception would swallow the rule.
The majority’s conclusion also ignores the reality of the impact on the fairness of the proceedings of the playback of the 911 tape and the references to its contents throughout the trial. The playback of the tape was powerful evidence which planted in the jurors’ minds the idea of defendant’s criminal propensity. Although the tape was about an alleged robbery, the tape emphasized that a gun was involved, and that the possessor posed a danger beyond the actual robbery. According to the transcript of the call, the caller specifically stated that “A guy now pulled a gun in my face.” In response to the operator’s questions regarding whether there had been a theft of the caller’s jewelry, the caller answers, “Yeah. I ain’t worried about the chain, but the gun.” Again, moments later in response to questions about the caller’s present location, he answers, “I ain’t concerned with the chain, I just want you to get this guy off the streets.” Thus, the 911 evidence not only provided the jury an opportunity, if not an invitation, to treat defendant as the robber, but it also was suggestive of the danger posed by the robber to the purported victim, as well as the community at large. There can be no doubt that this evidence pointed the finger at the defendant for the alleged robbery. Such evidence was prejudicial to the defendant and risked the jury’s diversion from the elements of the crimes actually charged.
*603The narrative presented to the jury was not a narrative that sought to complete the encounter with the police, or to better understand the facts—the only narrative permissible under our case law (see Till, 87 NY2d at 837). Rather, the narrative was a creative representation of the danger of a gun-toting robber on the streets, the robber being the defendant. If this were not enough to establish the prejudicial nature of this evidence, the evidence consisted of unsubstantiated allegations that never resulted in charges against the defendant. Thus, similar to Resek, where we noted that the defendant was cleared of the uncharged crime, the jury was not made fully aware of the fact that no criminal action was taken against defendant as a result of the 911 call (see Resek, 3 NY3d at 389-390). As in Resek, the narrative was misleading, providing an opportunity for the jury to speculate that the defendant committed the crime (see id.).
While uncharged crimes evidence is admitted to ensure that the jury will not “ ‘wander helpless’ trying to sort out ambiguous but material facts” (id. at 390, quoting Green, 35 NY2d at 441), there was no real possibility on this record of the jury “wander[ing] helpless[ly], as in a maze, were the decisive occurrences not placed in some broader, expository context” (Green, 35 NY2d at 441-442, citing People v Stanard, 32 NY2d 143, 146 [1973]; People v Atkins, 7 AD2d 393, 397 [1959]). The concern for avoiding speculation on the part of the jury was not at issue. In my opinion, to the extent the jury speculated, such speculation was precipitated by the court’s admission of the 911 call and its attempt to provide limiting instructions.
We have made clear that the exceptions to the prohibition on the admission of uncharged crimes are to be considered applicable in “exceptional circumstances, with limiting cautionary instructions” (Till, 87 NY2d at 837). Thus, the limiting nature of the evidence, and its role in the trial, must be further explained to the jury through proper instructions, always careful to cabin it for the jury’s consideration, and with an eye to insuring that the instruction does not further prejudice the defendant (see Resek, 3 NY3d at 389 [limiting instruction is improper where it “made matters worse” by suggesting defendant’s guilt]).
Here, the limiting instructions failed to cabin the jurors’ consideration of the 911 evidence. Defendant conceded gun possession in order to advance a particular defense, and expressly agreed not to challenge the lawfulness of the stop. The court, however, proceeded to remind the jury on four, separate occasions that defendant was not under arrest for robbery. Those *604instructions served to continuously remind the jury of defendant’s possible involvement in an armed robbery. Perhaps even more detrimental to the defendant, the court’s language suggested that there would be other references to the robbery. As the majority notes, the judge stated: “Indeed, if you hear any further testimony at this trial relative to those statements made by that caller, that evidence is not being admitted for the truth of what the caller is saying to the 911 dispatcher” (majority op at 592). This not only emphasized the robbery but alerted the jury to its continued significance to the trial. The fact that the court allowed the 911 tape to be played in open court, provided the jurors with a transcript of the call, permitted the police to testify to the call and the prosecutor to reference it several times, including during the summation, improperly drew attention to an uncharged crime. After numerous references by the judge, the centrality of the 911 evidence became all the more obvious to the jury. Thus, here there was a real possibility that the “jury may convict to punish the person portrayed by the evidence before them even though not convinced beyond a reasonable doubt of his guilt of the crime of which he is charged” (Ventimiglia, 52 NY2d at 359).*
Here, there was no need to admit the 911 evidence to assist the jury in gaining “a thorough appreciation of the interwoven events leading to defendant’s culminating criminal conduct and of the competing theories of what happened and why” (Till, 87 NY2d at 837). As we stated in Resek, “there was no ambiguity that could not have been easily dealt with by far less prejudicial *605means” (3 NY3d at 390). There was no need to “fill in gaps in ‘interwoven events’ ” to contextualize the case for the jury (id. at 389). The evidence was not relevant and it was error to admit it (see Cass, 18 NY3d at 560 n 3). Further, the purported probative value as background information did not outweigh its prejudicial effect, and the judge’s assessment otherwise was an abuse of discretion (see id.). I dissent.

 The majority discounts the effect of these instructions, and responds that it is counterintuitive to assume prejudice based on the judge’s reminders to the jury not to infer defendant’s guilt of the armed robbery and its instruction that the jurors consider the 911 evidence only to explain the police conduct (see majority op at 598 n 4). Taken to its logical conclusion, the majority’s argument would mean that limiting instructions, regardless of content, repetition, and the evidence referenced by the instructions, are sufficient to overcome the prejudice inherent in the admission of evidence of uncharged crimes. That is certainly not the law. We have found that erroneous or misleading instructions cannot serve to adequately direct the jury as to the proper use of such evidence (see e.g. Resek, 3 NY3d at 389). Here, the several admonitions by the judge, emphasizing the playback and all other references to the 911 call, encouraged speculation about the defendant’s role in the robbery.
To the extent the majority relies on the assumption that jurors are presumed to have followed a trial judge’s limiting instructions (see majority op at 598-599), the majority fails to explain why that presumption does not apply to the instructions proposed by defense counsel. If the presumption applies, then we must assume the jurors would have followed defendant’s proposed instructions, thus avoiding the misuse by the jury of prejudicial evidence.